COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  FRANCISCO VALLES,                             §               No. 08-18-00061-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                409th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20150D02069)

                                                §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until March 24, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before March 24, 2019.


              IT IS SO ORDERED this 7th day of February, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.